—In a matrimonial action, the defendant husband appeals from an order of the Supreme Court, Westchester County (Donovan, J.), dated September 14, 1994, which amended a judgment of divorce of the same court, also dated September 14, 1994, by awarding the plaintiff wife an additional $5,860 upon the sale of the marital residence.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the contention of the defendant husband, the Supreme Court did not improvidently exercise its discretion in awarding the plaintiff wife $5,860 for closing costs paid in connection with the purchase of marital property. The record adequately supports the court’s conclusion that these closing costs were paid by the plaintiff with money which constituted her own separate property (see, Domestic Relations Law § 236 [B] [d] [1]).
We have examined the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., O’Brien, Pizzuto and Goldstein, JJ., concur.